Title: To George Washington from Robert Dinwiddie, 2 November 1757
From: Dinwiddie, Robert
To: Washington, George



Sir
Williamsburg Novr 2d 1757

Yr Letter of the 24th Ulto I recd—And as You observe the absolute Necessity of having a Company of Rangers, I agree to the raising sixty, seventy or 80 Men to be Commanded by Mr Rutherfurd, but You must be certain of his raising the Men, not to load the Country with a Charge, as formerly, without Men to the different Companies; I do not doubt of Yr keeping them strictly to their Duty—his Pay, with first and second Lieutt’s to be the same as the Officers in Your Regiment—& as the private Men are to have 12d. ⅌ Day they are to have no enlisting Money or Clothing, & if possible they are to furnish their own Arms, but if they cannot You are to supply them by delivering a Number to Ct. Rutherfurd, on his Receipt to restore them Casualties excepted; & they are to be provided with Provisions by the Contractor; this I hope will encourage the Settlers to rema. on their Plantations.
I always was strongly of Opinion that an Offensive War was most eligible, & have repeatedly urg’d it, thô always disappointed,

& before I leave this I shall endeavor again to represent it to his Lordship.
You did very right in furnishing the Cherokees from Pensylvaa with Horses &ca I wonder Ct. Gist writes Nothing of the Indians that were on the Branch, returning Home; I hope they did not go disgusted.
As formerly, I leave the Settlemt with Dr Ross, entirely to YrSelf, & what You do therein will be approv’d of—I am much indispos’d—I remain Sir Your mo. humble Servant

Robt Dinwiddie


Yr Care in havg proper Lts for Ct. Rutherfurd will be for the Public Ser.

